DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 6, 7, and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2022.

Specification
The use of the term “permalloy”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 contains the trademark/trade name permalloy.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a material and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4,  8-10, 12-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatani et al. (US 2015/0235753) in view of Yu et al. (US 2017/0221858).
Regarding claim 1, Yu disclose a first die (24A) (fig. 3) having a first surface (bottom) and an opposing second surface (top) in a first dielectric layer (44) a second die (52A) having a first surface and an opposing second surface, in a second dielectric layer(64)(fig 6), wherein the second dielectric layer is on the first dielectric layer (fig. 6), and wherein the first surface of the second die is coupled to the second surface of the inductor (24A)(fig 6).
Yu fails to disclose a magnetic core inductor, having a first surface and an opposing second surface, in the first dielectric layer, wherein the magnetic core inductor includes: a first conductive pillar at least partially surrounded by a magnetic material; and a second conductive pillar coupled to the first conductive pillar.
Chatani et al. disclose   a magnetic core inductor, having a first surface and an opposing second surface, in the first dielectric layer, wherein the magnetic core inductor includes: a first 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yu and Chatani because the embedded inductor would achieve space saving, a reduction in loss, and an increase in inductance [Chatani, 0037]. 
Regarding claim 3, Chatani et al. disclose   the second conductive pillar is coupled to the first conductive pillar at the first surface of the magnetic core inductor (fig 10).
Regarding claim 4, Yu et al. disclose  the first surface of the magnetic core inductor is coupled to a package substrate (20)(fig. 6).

Regarding claim 8, Yu disclose an inductor (24A) having a first surface (bottom) and an opposing second surface (top) in a first dielectric layer (44)(fig. 3) and a die having a first surface (bottom) and an opposing second surface (top) in a second dielectric layer, wherein the second dielectric layer (64) is on the first dielectric layer, and wherein the first surface of the die is coupled to the second surface of the inductor (fig 6).
Yu fails to disclose a magnetic core inductor having a first surface and an opposing second surface in a first dielectric layer, wherein the magnetic core inductor includes a first conductive pillar at least partially surrounded by a magnetic material and a second conductive pillar coupled to the first conductive pillar.
Chatani et al. disclose  a magnetic core inductor(1, 20) (figs 9, 10), wherein the magnetic core inductor includes a first conductive pillar (left, 3) at least partially surrounded by a magnetic material and a second conductive pillar (right, 3) coupled to the first conductive pillar (fig.11).

Regarding claim 9, Chatani et al. disclose the second conductive pillar is coupled to the first conductive pillar at the first surface of the magnetic core inductor (fig. 10).
Regarding claim 10, Yu et al. disclose a package substrate, and wherein the first surface of the magnetic core inductor is coupled to the package substrate (20)(fig. 6).
Regarding claim 12, Chatani et al. disclose the magnetic material comprises a permalloy [0063]. 
Regarding claim 13, Chatani et al. disclose a redistribution layer(5) (fig. 10) at the first surface of the magnetic core inductor. 
Regarding claim 14, Chatani et al. disclose a redistribution layer(4)(fig 10) at the second surface of the magnetic core inductor. 
Regarding claim 16, Chatani et al. disclose the first conductive pillar includes copper [0189].
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 5, 11, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY SMITH/Primary Examiner, Art Unit 2817